UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

              -against-                                                ORDER

MAALIK ALIM JONES,                                                 16 Cr. 19 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               By June 8, 2021, the Government will submit a letter stating how it intends to

proceed in light of this Court’s recent decision regarding reinstatement of the underlying

indictment.

Dated: New York, New York
       May 25, 2021
                                                     SO ORDERED.


                                                     _________________________________
                                                     Paul G. Gardephe
                                                     United States District Judge
